Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-19 and 21-30 are allowed 
References cited in IDS filed 2/4/22 have been considered.
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Albert Decady, whose telephone is (571)272-3819. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112